           Case 3:19-cv-01597-VLB Document 34 Filed 09/24/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

 STATE OF CONNECTICUT,                  :      Case No. 3:19-cv-1597(VLB)
                                        :
         Plaintiff,                     :
                                        :
 v.                                     :
                                        :
U.S. DEPARTMENT OF HOMELAND             :
SECURITY, et al.,                       :
                                        :
         Defendants.                    :                  September 24, 2020

              JOINT NOTICE OF SETTLEMENT AND MOTION TO CONTINUE

         The Parties submit this Joint Status Report regarding the status of the

Parties’ settlement discussions:

      1. Defendant U.S. Department of Homeland Security (DHS) and Plaintiff State

of Connecticut have reached an agreement in principle as to the resolution of

Plaintiff’s claims against Defendants DHS and Acting Secretary of Homeland

Security Chad F. Wolf.

      2. The agreement in principle remains subject to final review by DHS and U.S.

Department of Justice (DOJ) leadership and by the Connecticut Attorney General

before it becomes final.

      3. Accordingly, the Parties request that the Court reinstate its continuance of

Plaintiff’s deadline to respond to Defendants’ Motion to Dismiss the First Amended

Complaint pending final approval by DHS and DOJ leadership and by the

Connecticut Attorney General.

         WHEREFORE, for the foregoing reasons, the Parties respectfully move the

Court to continue Plaintiff’s deadline to respond to Defendants’ Motion to Dismiss
        Case 3:19-cv-01597-VLB Document 34 Filed 09/24/20 Page 2 of 3




the First Amended Complaint pending final review of the Parties’ agreement in

principle.

Dated: September 24, 2020          Respectfully Submitted,


                                   JEFFEREY BOSSERT CLARK
                                   Acting Assistant Attorney General,
                                   U.S. Department of Justice, Civil Division

                                   WILLIAM C. PEACHEY
                                   Director, Office of Immigration of Litigation,
                                   District Court Section

                                   WILLIAM C. SILVIS
                                   Assistant Director

                                   By: /s/ T. Benton York
                                   T. BENTON YORK (U.S.D.C. CT phv10355)
                                   Trial Attorney
                                   U.S. Department of Justice, Civil Division
                                   Office of Immigration Litigation – DCS
                                   P.O. Box 868, Ben Franklin Station
                                   Washington, D.C. 20044
                                   Tel: (202) 598-6073
                                   Email: Thomas.B.York@usdoj.gov
                                   Attorneys for Defendants

                                   WILLIAM TONG
                                   Attorney General
                                   State of Connecticut

                                   VANESSA ROBERTS AVERY (CT # 21000)
                                   Associate Attorney General

                                   By: /s/ Joshua Perry
                                   JOSHUA PERRY* (CT # 439166)
                                   Special Counsel for Civil Rights
                                   165 Capitol Avenue
                                   Hartford, CT 06106
                                   (860) 808-5318
                                   Joshua.perry@ct.gov
                                   Attorneys for Plaintiff State of Connecticut




                                     2
       Case 3:19-cv-01597-VLB Document 34 Filed 09/24/20 Page 3 of 3




                          CERTIFICATE OF SERVICE
      I hereby certify that on September 24, 2020, I electronically filed the
foregoing document with the Clerk of the United States District Court for the
District of Connecticut by using the CM/ECF system. Counsel in the case are
registered CM/ECF users and service will be accomplished by the CM/ECF system.


                          By: /s/ T. Benton York
                             T. BENTON YORK
                             Trial Attorney
                             United States Department of Justice
                             Civil Division




                                      3
